Motion by respondent to resettle and amend the order of this court which reversed a judgment of the County Court, Putnam County, and remitted the action for further proceedings. Motion denied. The order of this court dated December 14, 1960 reversed the judgment appealed from and remitted the action to the County Court for further proceedings so that the issues raised by the counterclaim and reply could be disposed of and an appropriate judgment could be entered on the facts found. It was the intent of the order that the County Court should proceed in such manner as might be necessary to comply with it. If, as appears from the affidavits now submitted a new trial is necessary to comply with the order, the action should be retried, and a proper judgment should be entered. The order of this court is sufficient, in its present form, to authorize that procedure, if the County Court shall decide that it is necessary so to proceed. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.